       Case 1:18-cv-02622-ABJ Document 19-10 Filed 08/16/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WP COMPANY LLC                      )
d/b/a THE WASHINGTON POST,          )
                                    )
                        Plaintiff,  )
                                    )
       v.                           )  Civil Action No. 1:18-cv-2622-ABJ
                                    )
SPECIAL INSPECTOR GENERAL FOR )
AFGHANISTAN RECONSTRUCTION, )
                                    )
                        Defendant.  )
____________________________________)

                 DEFENDANT’S STATEMENT OF MATERIAL FACTS
                  AS TO WHICH THERE IS NO GENUINE DISPUTE

       Pursuant to Local Civil Rule 7(h), Defendant, the Special Investigator General for

Afghanistan Reconstruction (“SIGAR”), submits this Statement of Material Facts as to Which

There Is No Genuine Dispute.

    1. On March 24 2017, Craig Whitlock (“Whitlock”) submitted a FOIA request to the Office

       of Privacy, Records and Disclosures of SIGAR that sought “[a]ll transcripts and audio

       recordings of interviews conducted for SIGAR’s Lessons Learned Program [(LLP)].”

       Exhibit (“Exh.”) A to Complaint (“Compl.”), ECF No. 1-1; Exh. 1 to this Motion.

    2. On April 17, 2017, SIGAR acknowledged receipt of this request.

    3. On May 15, 2017, SIGAR sent Craig Whitlock a letter that it “require[d] an extension of

       at least 10 days to process [his] request.” Exh. 2 to this Motion.

    4. On May 31, 2017, SIGAR sent Craig Whitlock a letter that it “require[d] an extension of

       30 days to process [his] request” and that he “ha[d] the right to appeal any adverse
   Case 1:18-cv-02622-ABJ Document 19-10 Filed 08/16/19 Page 2 of 5




   determination(s) and should [he] wish to do so” to “please send [his] appeal in writing

   within 90 days” to a specified address. Answer, Exh. 1, ECF No. 9-1.

5. On February 2, 2018, the Special Inspector General and SIGAR senior staff met with

   Whitlock to discuss his FOIA request. See Hubbard Decl. ¶ 16.

6. On February 12, 2018, the Director of the Lessons Learned Program instructed his staff to

   search for records responsive to the request. See Hubbard Decl. ¶ 24.

7. On February 21, 2018, SIGAR produced 5 transcripts to Craig Whitlock. See Hubbard

   Decl. ¶ 28.

8. Beginning February 21, 2018, SIGAR began producing responsive records to Plaintiff on

   a rolling basis. See Hubbard Decl. ¶ 28.

9. On February 23, 2018, SIGAR informed Whitlock that it was granting his FOIA request,

   but that the majority of the interviews were conducted without an audio recording or

   transcript, and that only the interviewers’ notes were available. Exh. B to Compl., ECF

   No. 1-2. In addition, SIGAR explained that it was prohibited by the Inspector General Act

   of 1978 (“IGA”) from disclosing the identity of sources who wished to remain anonymous.

   Id.

10. On February 26, 2018, Whitlock responded that he was broadening his FOIA request to

   include “all records related to interviews conducted to SIGAR’s Lessons Learned

   Program, including, but not limited to, transcripts, verbatim transcripts, handwritten and

   typed notes, records of interviews, audio recordings, video recordings, interview excerpts

   and interview summaries” in addition to “any spreadsheets, databases or datasets . . . that



                                              2
       Case 1:18-cv-02622-ABJ Document 19-10 Filed 08/16/19 Page 3 of 5




       track, list or index the interviews conducted for the Lessons Learned Program, along with

       any associated record layout or field descriptions.” Exh. C to Compl., ECF No. 1-3.

    11. On February 28, 2018, SIGAR responded by clarifying that Whitlock had initially made a

       more narrow FOIA request, but that it would provide him “with a list of all interviews

       conducted by [LLP]” and the “interview notes.” Exh. D to Compl., ECF No. 1-4.

    12. Prior to filing suit, SIGAR produced 227 records to Whitlock. Hubbard Decl. ¶ 29.

    13. On April 17, 2018, Whitlock’s lawyer sent correspondence to John Arlington, SIGAR’s

       General Counsel, via email, raising concerns about the pace of production and SIGAR’s

       interpretation of the IGA. Exh. F to Compl., ECF No. 1-6.

    14. On August 31, 2018, Whitlock’s lawyer sent correspondence to John Arlington, SIGAR’s

       General Counsel via email and UPS, raising concerns about the pace of production and

       SIGAR’s interpretation of the IGA. Exh. H to Compl., ECF No. 1-8.

    15. At no point before filing suit, did Plaintiff file an appeal challenging the redactions made

       to the pre-suit records produced, in accordance with the procedures set forth on SIGAR’s

       website. 1

    16. Plaintiff filed this lawsuit on November 14, 2018. Compl., ECF No. 1.

    17. After this lawsuit was filed, SIGAR produced 234 additional records to Whitlock. See

       Hubbard Decl. ¶ 30.




1
 Available at
https://www.sigar.mil/contact/foia/foia.aspx?SSR=9&SubSSR=38&Sub2SSR=25&WP=SIGAR
%20FOIA%20Policy
                                               3
       Case 1:18-cv-02622-ABJ Document 19-10 Filed 08/16/19 Page 4 of 5




Dated: August 16, 2019                    Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ELIZABETH J. SHAPIRO
                                          Deputy Director, Federal Programs Branch

                                          /s/ Sophie Kaiser
                                          SOPHIE KAISER (NY Bar No. 5239751)
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW, Washington, DC 20005
                                          Phone: (202) 307-2092
                                          Fax: (202) 616-8470
                                          Email: sophie.b.kaiser@usdoj.gov

                                          Counsel for Defendant




                                      4
        Case 1:18-cv-02622-ABJ Document 19-10 Filed 08/16/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system, which will provide electronic notice and an electronic link

to this document to the following attorney of record.


                                                        /s/ Sophie Kaiser
                                                        SOPHIE KAISER




                                                5
